Citation Nr: 9925518	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  94-38 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1980.

The veteran filed a claim in May 1993 for service connection 
for depression.  This appeal arises from the December 1993 
rating decision from the Montgomery, Alabama Regional Office 
(RO) that denied the veteran's claim for service connection 
for a personality disorder.  A Notice of Disagreement was 
filed in January 1994 and a Statement of the Case was issued 
in March 1994.  A substantive appeal was filed in September 
1994 with a request for a hearing at the RO before a local 
hearing officer.

In December 1994, the abovementioned RO hearing was held.

The Board additionally notes that a hearing was scheduled at 
the RO before a member of the Board in December 1996 pursuant 
to the veteran's request in a January 1995 statement.  
Consistent with the September 1996 hearing notice letter, as 
she failed to appear for the Board hearing, and a request for 
a postponement had not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.

This case was remanded in April 1997 for further development.  
The case was thereafter returned to the Board.

During the course of this appeal, the veteran has relocated 
to North Carolina, and her claim is now being handled by the 
Winston-Salem, North Carolina RO.   

In the April 1997 Remand, the issue of secondary service 
connection for a psychiatric disability due to the veteran's 
service connected right wrist disorder was referred to the 
RO.  The RO has not developed this issue.  The issue of the 
appellant's entitlement to service connection for a 
psychiatric disability as secondary to the service connected 
right wrist disorder is not inextricably intertwined with the 
current appeal.  As no action has been taken, it is again 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
for an equitable determination of the veteran's claim has 
been obtained.

2.  It is not at least as likely as that that the veteran has 
a psychiatric disability, for which service connection may be 
granted, that had its onset in service. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for a psychiatric disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran does not have a psychiatric disability (for 
which service connection may be granted) that was incurred in 
military service; a psychosis was not manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(a) (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in September 1976, no 
history of depression, excessive worry, or nervous trouble 
was reported.  On examination, the veteran's psyche was 
clinically evaluated as normal.

In May 1977, the veteran was seen with marked anxiety.  

In December 1978, the veteran was hospitalized for surgery 
for carpal tunnel release.  On examination, she was extremely 
nervous.  It was noted that because of the veteran's somewhat 
hostile and immature nature, with her own consent a 
psychology consult was obtained.  It was felt that she was 
suffering from a severe personality disorder of the hysteric 
type with anti-social features.  The diagnoses included 
severe personality disorder, hysteric type.

In April 1979, the veteran was seen with an assessment that 
included anxiety induced dermatitis.

In October 1979, the veteran was agitated, hyperactive, and 
felt like everything was building up and she could not cope.  
The impression was depression SAR.         

Later in October 1979, the veteran was seen for evaluation 
for acute exacerbation of depression.  

In January 1980, it was noted that the veteran was borderline 
in overall stability.  

Later in January 1980, it was noted that the veteran had 
chronic anxiety and depression.  The assessments included 
depression.  

On a separation examination in February 1980, a history of 
depression or excessive worry and nervous trouble was 
reported.  On examination, the veteran's psyche was 
clinically evaluated as normal.

In May 1993, the veteran filed a claim for service connection 
for severe clinical depression with suicidal tendencies.

On a VA examination in June 1993, the veteran stated that she 
suffered from frequent mood swings.  She had thoughts of 
harming herself.  It was indicated that the diagnosis of 
severe personality disorder, hysterical, with depressive 
features, was continued.  Bipolar disorder with depressive 
features was additionally noted.  

By rating action of December 1993, service connection for 
severe clinical depression with suicidal tendencies was 
denied as it was considered to be severe personality 
disorder, hysterical, with depressive features.  The current 
appeal to the Board arises from this denial.

On a VA examination in March 1994, the veteran described mood 
swings.  She stated that her problem started when she was in 
the service in 1977 when she made a suicide attempt and was 
diagnosed with a personality disorder.  Prior to that time, 
she had panic attacks.  She stated that she was harassed by a 
company commander.  It was noted that there was no C-file to 
review.  The diagnoses included personality disorder, 
histrionic-type with passive, aggressive personality and 
dysthymia.  The examiner commented that if any of the 
symptoms occurred while the veteran was in the service, then 
this would be considered a background for the possibility of 
her having a pension.

In a statement in September 1994, the veteran indicated that 
she had been raped in service in 1978 which led to her 
current psychiatric disability.

Received in September 1994 was an August 1994 statement from 
Dorthea M. Mills, who indicated that she treated the veteran 
at Turning Point of Maryland in early 1994.  She indicated 
that the veteran was initially seen as a difficult client.  
However, once the veteran was able to discuss a service 
incident from 1978, she began to get better.   

Received in September 1994 was a statement from the veteran's 
former spouse who indicated that six months into their 
relationship, the veteran began to not enjoy having a sexual 
relationship with him.  

Associated with the file was an April 1994 report from 
Jonathan L. Brand, M.D., in which it was noted that the 
veteran had been admitted to the Bellwood Heath Center in 
April 1994 for treatment of very-out-of-control Bipolar 
Disorder with mixed features.  Her diagnosis was Bipolar 
Disorder, mixed type with rapid cycling, which was reinforced 
by psychological testing.  

At an RO hearing in December 1994, the veteran testified that 
she was raped in service in 1978.  She was not allowed to 
report the incident and was threatened with a dishonorable 
discharge.  While in service, she tried to slash her wrists 
and was hospitalized; however, she destroyed that record.

In a January 1995 letter to the RO, Jim Webb, Chief of 
Community Counseling Center at the Anniston Army Depot, 
indicated that the veteran had treatment from 1985 to 1994 
for problems consisting of anxiety, stress, and severe 
depressive episodes.  

Received in January 1995 was a hospital report from the 
Jacksonville Hospital that indicates that the veteran was 
admitted in June 1985.  The final diagnoses included reactive 
depression.

Received in January 1995 were reports from the Northeast 
Alabama Regional Medical Center that indicate that in June 
1982, the veteran was admitted for suicidal ideation and 
insomnia.  The final diagnoses included adjustment reaction 
with mixed features and explosive personality disorder.

In July 1982, the veteran was seen with complaints of 
suicidal ideation.  The diagnoses included explosive or 
impulsive personality.

In December 1982, the veteran was seen after a suicidal 
attempt.  On examination, she was angry and depressed.  The 
diagnoses included mixed drug overdose.  

In July 1984, the veteran was seen with complaints of wanting 
to kill herself.  It was noted that an MMPI was normal.  The 
final diagnoses included depressive neurosis.  

Received in June 1996 was a June 1996 report from Thomas D. 
Abbott, M.D., that indicates that the veteran was seen for a 
wrist disability.  It was noted that she had anxiety and 
depressive symptoms.  

Received in June 1996 was a May 1996 report from David D. 
Meyer, M.D., that indicates that the veteran had difficulty 
with concentration, worry, fatigue, stress, and nervousness.  

Associated with the file were VA outpatient record from 
February 1995 to August 1997.  

In a Social Work record dated February 1995, it was noted 
that the veteran for being followed for supportive therapy 
regarding sexual trauma while in service and related 
problems.  

In January 1996, the veteran was seen for stress, insomnia, 
restlessness, tension, and depression.  The assessments 
included depressive disorder.  

Outpatient and Social Work records from January 1996 to 
August 1997 show continued treatment for depressive 
disorder/mood disorder with anxiety.  A record from August 
1997 includes an assessment of "Depressive 
disorder/Bipolar?".  

On a VA examination in February 1998, it was noted that no C 
file was available.  The veteran had a history of anxiety and 
depression.  She stated that she had a history of bipolar 
disorder.  She stated she was raped in the service 20 years 
ago.  The diagnoses were deferred until her chart could be 
reviewed.  A handwritten notation that appears to be dated in 
July 1998 lists diagnoses including bipolar disorder - first 
evidenced in service, PTSD related to childhood, and 
personality disorder mixed.

Associated with the file were Social Security Administration 
(SSA) records, which are duplicative of records previously 
addressed.  Additional records include:

A neurological evaluation from J. Christine Dean, M.D., from 
September 1997 with diagnoses including question of bipolar 
disorder and severe anxiety and depression.

Records from the Bellwood Health Center from April 1994 to 
May 1994 that indicate that the veteran was admitted after a 
suicide attempt.  The veteran had a history of physical, 
emotional, and sexual abuse as a child.  She was raped in the 
service.  She reported her whole life was a trauma.  The 
diagnoses included bipolar disorder, mixed type, with rapid 
cycling; major depression; history of polysubstance abuse; 
and borderline personality disorder.  

A psychological evaluation from F. A. Breslin, Ph.D., from 
July 1994 that indicates that the veteran had an Affective 
Disorder.

Records from Thomas D. Abbot, M.D., from April 1996 and June 
1996 include an impression and assessment of chronic 
anxiety/depression.

A psychiatric evaluation from Stephen B. Sanders, M.D., shows 
that diagnostically, the veteran appeared to have history of 
polysubstance abuse, episodic, in remission, and Bipolar 
Disorder. 

An October 1997 disability decision indicates that the 
veteran was considered disabled as of April 1994.  The 
primary diagnosis was mood disorders.

A VA examination from December 1998 initially notes that 
there were no medical records to review.  The veteran 
described being physically assaulted in the service. 
Handwritten diagnoses included borderline personality 
disorder.  Additionally handwritten was a comment that no 
evidence of Bipolar disorder was found at this examination.  

Another VA examination from December 1998 indicates that the 
veteran was given psychological testing and the C-file was 
reviewed.  At the examination, the veteran denied childhood 
abuse, however, the examiner noted that review of the C-file 
showed that at previous hospitalizations, the veteran 
presented a history of childhood abuse.  The veteran 
described a rape that occurred in service.  Information 
contained in the C-file suggested long-term mental health 
problems dating back to childhood.  The summary indicated 
that the background, C-file, behavioral, and test data were 
not supportive of a diagnosis of post traumatic stress 
disorder related to sexual abuse.  Evidence of bipolar 
disorder also was not obtained, and it was noteworthy that 
evaluators who had rendered this diagnosis as a result of 
past evaluation had apparently done so predominantly on the 
basis of the veteran's self-report rather than the 
presentation in session.  C-file data, some self-report, and 
behavioral data suggested a diagnosis of borderline 
personality disorder (primary was most appropriate).  This 
was consistent with family history provided by the veteran in 
previous evaluations as well as her presentation in session.  
She reported a pattern of unstable interpersonal 
relationships, in that she had married and then engaged in 
extreme devaluation of her spouse on two occasions.  Marked 
identity disturbances were also present in that she displayed 
self hatred, coupled with blaming of others for her current 
status.  She reported a history of impulsivity.  It was 
likely that this impulsivity had been inappropriately 
interpreted as indicative of bipolar disorder in past 
evaluations.  She reported recurrent suicidal ideation and 
had engaged in suicidal gestures in the past.  She reported 
affective instability due to highs and lows of mood.  This 
was supported by the report of family members and current 
husband contained in her C-file.  During past 
hospitalizations, she had been treated with anti-psychotic 
drugs and had apparently been subjected to transient paranoid 
ideation.  The diagnostic impressions included borderline 
personality disorder.

In a March 1999 addendum to the February 1998 VA examination, 
the same examiner indicated that he had seen the veteran in 
early 1998.  She provided some history at that time.  Later, 
a part of her chart was reviewed.  In December of 1998, she 
had another psychiatric evaluation and finally had 
psychological testing.  Today her chart and the psychological 
testing were available for review.  Looking at further 
evidence, it seemed clear that the veteran had a severe 
personality disorder.  From the personality disorder, she 
also had a lot of secondary symptoms such as depression, 
anxiety, and irritability.  There were mood swings which 
seemed to be more related to the personality disorder than to 
bipolar disorder.  Looking through the chart and reviewing 
the evidence, there did not seem to be clear evidence of 
manic episodes.  The psychological testing documented this to 
a large degree.  After having reviewed all of this evidence, 
the impression was mixed personality disorder and depression 
and anxiety, secondary to personality disorder.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that she currently has a psychiatric 
disability that was incurred during service.  In a March 1994 
VA examination report, it was opined that if any of the 
veteran's symptoms occurred while she was in active service, 
then "this would be considered a background for the 
possibility of her having a pension."  At that time, the 
veteran was diagnosed with personality disorder, histrionic-
type with passive, aggressive personality and dysthymia.  In 
service, the veteran had an impression of depression in 
October 1979 and an assessment of depression in January 1980.  
Therefore, as the veteran had a diagnosis of a psychiatric 
disability and an examiner related it to her service 
(assuming the veteran's history was accurate), the veteran 
has satisfied the threshold requirement of presenting a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran has set forth a claim which is 
plausible.  

The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The veteran's representative has 
indicated that the February 1998 and December 1998 VA 
examinations were inadequate as the examiners did not have 
the claims folders.  Additionally, the representative 
indicated that the prior Remand had not been complied with as 
the RO requested that the February 1998 and December 1998 
examiners confer with each other regarding a definitive 
diagnosis and further that the Remand had not been complied 
with as the examiners failed to render an opinion in the same 
language as the questions asked regarding a relationship 
between in service psychiatric complaints and a current 
psychiatric disability and whether such complaints were the 
early manifestations of or in any way related to any current 
psychiatric disability.  The undersigned initially notes that 
the examiner who performed the February 1998 examination 
noted in his March 1999 addendum that the claims folder was 
then reviewed.  Further, the veteran was examined a second 
time in December 1998 and the claims folder was available for 
review.  Additionally, the April 1997 Remand did not request 
that examiners confer with each other and thus there has been 
no failure to comply in this regard.  Finally, the examiners 
in the second December 1998 examination and in the March 1999 
addendum indicated that the veteran had a personality 
disorder rather than a psychiatric disability.  The 
undersigned finds that there was compliance with the April 
1994 Remand instructions and the duty to assist in this 
regard is satisfied.

On review of the record in this case, the Board notes a 
conflict of evidence regarding whether a psychiatric 
disability was incurred in service.  The report from the 
March 1994 examination seems to indicate that a current 
psychiatric disability first had its onset in service, if the 
symptoms occurred while the veteran was in service.  The 
claims file was not reviewed.

On the other hand, the veteran was diagnosed with a 
personality disorder on the December 1998 VA examination and 
the March 1999 addendum to the February 1998 VA examination.  
These examiners had the benefit of review of the veteran's 
complete record.  The opinion of the examiner at the December 
1998 examination was that the veteran's background, C-file, 
behavioral, and test data were not supportive of a diagnosis 
of post traumatic stress disorder related to sexual abuse.  
Evidence of bipolar disorder also was not obtained, and it 
was noteworthy that evaluators who had rendered this 
diagnosis as a result of past evaluation had apparently done 
so predominantly on the basis of the veteran's self-report 
rather than the presentation in session.  C-file data, some 
self-report, and behavioral data suggested a diagnosis of 
borderline personality disorder (primary was most 
appropriate).   The examiner in the March 1999 addendum to 
the February 1998 VA examination opined that it seemed clear 
that the veteran had a severe personality disorder.  From the 
personality disorder she also had a lot of secondary symptoms 
such as depression, anxiety, and irritability.  There were 
mood swings which seemed to be more related to the 
personality disorder than to bipolar disorder.  Looking 
through the chart and reviewing the evidence, there did not 
seem to be clear evidence of manic episodes.  The 
psychological testing documented this to a large degree.  
After having reviewed all of this evidence, the impression 
was mixed personality disorder and depression and anxiety, 
secondary to personality disorder.  VA regulations provide 
that personality disorders are not considered disabilities 
for compensation purposes.  See 38 C.F.R. § 3.303(c) (1998); 
Beno v. Prinicpi, 3 Vet. App. 439 (1992).    

On evidentiary evaluation, the Board finds that the December 
1998 VA examination and March 1999 addendum constitute 
significantly probative evidence inasmuch as they entails a 
comprehensive review of the veteran's medical and service 
history.  By contrast, the opinion of the March 1994 examiner 
has greatly diminished probative value because it does not 
appear to be supported by the entire medical and service 
record.  In summary, the December 1998 and March 1999 
opinions from the VA examiners clearly outweigh the opinion 
rendered by the March 1994 VA examiner.  See Gabrielson v. 
Brown, 7 Vet. App. 36 (1994) (the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a psychiatric 
disability.  


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

